internal_revenue_service department of the treasury ue - fggg ge oo washington dc contact person telephone number in reference to date op e ep t jul employee identification_number legend church a church b committee a corporation m corporation n corporation o diocese d region a plan x plan y play z plan xx plan yy plan zz synod y i i dear this letter is in response to your ruling_request dated date as supplemented by correspondence dated date date date date and date as submitted on your behalf by your authorized representative concerning whether the retirement and welfare plans of corporation o qualify as church plans under sec_414 of the internal_revenue_code the following facts and representations have been submitted corporation m’s articles of incorporation provide that corporation m was organized to establish maintain operate manage control and regulate a resident home or homes for the aging under the supervision and direction of diocese d corporation m’s trustees are nominated y3 by the council of diocese d and the bishop of diocese d is an ex officio trustee corporation n’s articles of incorporation provide that corporation n was organized to construct own operate and maintain homes for the aged and for persons in need of nursing care its trustees are elected by church b in synod y upon nomination by synod y’s committee on nominations both corporations m and n are exempt from federal_income_tax under sec_501 of the code as organizations described in sec_501 diocese d and synod y are churches as described in sec_501 in church a and church b through the boards of corporations m and n recognized the growing housing and health care needs of the ever-increasing number of elderly in order to meet these needs church a and church b through corporations m and n each contributed dollar_figure to create corporation o in addition both church a’s and church b’s communities provided loans to corporation o diocese d and synod y loaned dollar_figure each while corporation n loaned corporation o an additional dollar_figure churches a and b formed an association of churches under sec_414 of the code in providing for the housing and medical needs of the elderly through the establishment support and oversight of corporation o corporations m and n are the sole members of corporation o these two organizations each elect eight members of corporation o’s board_of trustees the trustees are required to be members in good standing of their respective churches corporation o’s board has an executive committee composed of an equal number of members elected by corporations m and n corporation o is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 corporation o’s mission statement states that it is committed to providing and or maintaining close ties with church a and church b wherein it has its roots a program of services which provides residents with housing health care security and a variety of activities and support services financial assistance within the limits of its fellowship endowment fund for the admission and or continued residence of those who otherwise would be unable to afford the entire cost and encouragement to residents to maintain independence y puy the preamble of the constitution and canons of diocese d states that diocese d acknowledges the authority and power of the general convention of church a in the united_states of america as set forth in its constitution and cannons synod y is an intermediate governmental_unit of church b and is responsible for the mission of church b throughout region a corporation o maintains plan x plan y plan z plan xx plan yy and plan zz referred to collectively as the plans for the benefit of its employees only employees of corporation o can participate in the plans none of the participants in the plans are employees of for-profit entities and at no time have any of the participants been employed by for-profit organizations or worked in unrelated trades_or_businesses plan x was adopted date plan y was adopted date plan z was adopted date plan xx was adopted date plan yy was adopted date and plan zz was adopted date plan x and plan y are retirement plans plan z plan xx plan yy and plan zz are welfare_benefit plans effective date the board_of trustees of corporation o established committee a whose sole purpose is to administer the retirement and welfare plans of corporation o the members of committee a are corporation o’s president chief financial officer and human resources director of corporation o and the chairman of the finance_committee of the board_of trustees and any other members the board_of trustees may deem necessary in its sole discretion based on the foregoing facts and representations you request a ruling that plan x plan y plan z plan xx plan yy and plan zz are church plans within the meaning of sec_414 of the code retroactively to the respective dates of their adoption sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of mppaa public law to provide that sec_414 was effective as of date a y sec_4 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 a of the code provides in general that if a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 fails to meet one or more of the requirements of sec_414 and corrects its failure to meet such requirements within the correction_period the plan shali be deemed to meet the requirements of sec_414 for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the requirements of this subsection revrul_74_224 1974_1_cb_61 states in part that although the term convention or association of churches has a historical meaning generally referring to a cooperative undertaking by churches of the same denomination nothing in the legislative or religious history or the term prevents its application to a cooperative undertaking by churches of differing denomination in order for an organization to have a qualified church_plan it must establish that its of if pe employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 in this case churches a and b formed an association of churches under sec_414 of the code in providing for the housing and medical needs of the elderly through the establishment support and oversight of corporation o furthermore corporation o is an organization described in sec_501 of the code and is exempt from federal_income_tax under sec_501 corporation o is affiliated with churches a and b because its board_of trustees was and is respectively selected by corporations m and n corporation m is controlled by diocese d because the council of diocese d nominates its trustees and the bishop of diocese d is an ex officio trustee corporation n is controlled by synod y because church b in synod y elects its trustees diocese d is associated with church a and church b in synod y is an intermediate governmental_unit responsible for the mission of church b throughout a certain region corporation o is associated with churches a and b because it addresses the ecclesiastical tasks of churches a and b concerning the aged accordingly pursuant to sec_414 and c of the code employees of corporation o are deemed to be employees of churches a and b and churches a and b are deemed to be employers of such employees for purposes of the church_plan rules however an organization must also establish that its plan or program for the provision of retirement benefits and welfare benefits or both is established and maintained by a church ora convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 an organization must have as its principal purpose the administration of a plan or program for the provision of retirement benefits and welfare benefits or both and must also be controlled by or associated with a church or a convention or association of churches it has been submitted that effective date plan x plan y plan z plan xx plan yy and plan zz are administered by committee a members of committee a are officers of corporation o and corporation o may appoint other persons to committee a committee a's sole responsibility is the administration of corporation o’s retirement and welfare plans which presently include plan x plan y plan z plan xx plan yy and plan zz thus committee a is controlled by corporation o and because corporation o is maintained by a church or a convention or association of churches committee a is associated with a church ora convention or association of churches therefore committee a qualifies as an organization described in sec_414 of the code prior to date plan x plan y plan z plan xx plan yy and plan zz were not administered by an organization whose principal purpose is the administration of a plan or program for the provision of retirement benefits and welfare benefits or both controlled by or associated with a church or a convention or association of churches however as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then the plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years because effective date committee a operates for the sole purpose of administering corporation o’s retirement and welfare plans which presently include plan x plan y plan z plan xx plan yy and plan zz the plans are deemed to meet the requirements of sec_414 e a for ail years including all prior years as permitted by erisa and mppaa based on the foregoing facts and representations we conclude that plan x plan y plan z plan xx plan yy and plan zz are qualified as church plans within the meaning of sec_414 of the code retroactively to the respective dates of their adoption this letter expresses no opinion as to the qualified status of plan x and plan y under sec_401 a of the code or the status of plan z plan xx plan yy and plan zz as welfare_benefit plans this ruling is directed only to the taxpayer who requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours signed jovor floyd ’ joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
